Name: 80/1236/EEC: Commission Decision of 15 December 1980 amending Decision 80/266/EEC authorizing Member States to permit temporarily the marketing of forestry reproductive material not complying with the requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D123680/1236/EEC: Commission Decision of 15 December 1980 amending Decision 80/266/EEC authorizing Member States to permit temporarily the marketing of forestry reproductive material not complying with the requirements of Council Directive 66/404/EEC Official Journal L 374 , 31/12/1980 P. 0014 - 0014 Spanish special edition: Chapter 03 Volume 20 P. 0137 Portuguese special edition Chapter 03 Volume 20 P. 0137 ****( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ NO L 103 , 25 . 4 . 1979 , P . 19 . ( 3 ) OJ NO L 65 , 11 . 3 . 1980 , P . 20 . ( 4 ) OJ NO L 207 , 9 . 8 . 1980 , P . 38 . COMMISSION DECISION OF 15 DECEMBER 1980 AMENDING DECISION 80/266/EEC AUTHORIZING MEMBER STATES TO PERMIT TEMPORARILY THE MARKETING OF FORESTRY REPRODUCTIVE MATERIAL NOT COMPLYING WITH THE REQUIREMENTS OF COUNCIL DIRECTIVE 66/404/EEC ( 80/1236/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/404/EEC OF 14 JUNE 1966 ON THE MARKETING OF FOREST REPRODUCTIVE MATERIAL ( 1 ), AS LAST AMENDED BY DIRECTIVE 79/410/EEC ( 2 ), AND IN PARTICULAR ARTICLE 15 ( 1 ) THEREOF , HAVING REGARD TO THE REQUEST SUBMITTED BY THE UNITED KINGDOM , WHEREAS THE PRODUCTION OF REPRODUCTIVE MATERIAL OF FORESTRY SPECIES IS AT PRESENT INSUFFICIENT IN ALL MEMBER STATES SO THAT THEIR REQUIREMENTS FOR REPRODUCTIVE MATERIAL CONFORMING TO THE REQUIREMENTS OF DIRECTIVE 66/404/EEC CANNOT BE MET ; WHEREAS NON-MEMBER COUNTRIES ARE ALSO NOT IN A POSITION TO SUPPLY SUFFICIENT REPRODUCTIVE MATERIAL OF THE RELEVANT SPECIES WHICH CAN AFFORD THE SAME GUARANTEES AS COMMUNITY REPRODUCTIVE MATERIAL AND WHICH CONFORMS TO THE REQUIREMENTS OF DIRECTIVE 66/404/EEC ; WHEREAS BY DECISION 80/266/EEC ( 3 ), AS AMENDED BY DECISION 80/756/EEC ( 4 ), THE COMMISSION AUTHORIZED THE MEMBER STATES TO PERMIT TEMPORARILY THE MARKETING OF FORESTRY REPRODUCTIVE MATERIAL WHICH SATISFIES LESS-STRINGENT REQUIREMENTS ; WHEREAS THE UNITED KINGDOM , IN ORDER TO BE ABLE TO COVER COMPLETELY ITS REQUIREMENTS IN SEED OF PICEA ABIES KARST . WITH THE QUANTITIES PROVIDED FOR , HAS APPLIED FOR EXTENSION OF THE LIST OF AUTHORIZED PROVENANCE TO INCLUDE CZECHOSLOVAKIA ; WHEREAS THE UNITED KINGDOM SHOULD THEREFORE BE AUTHORIZED TEMPORARILY TO ADMIT ALSO THE SAID FORESTRY REPRODUCTIVE MATERIAL FROM CZECHOSLOVAKIA ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEED AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 IN THE ANNEX TO DECISION 80/266/EEC THE ABBREVIATION ' CS ' IS HEREBY ADDED IN THE ' PROVENANCE ' COLUMN UNDER THE HEADING ' PICEA ABIES KARST . ' IN RESPECT OF THE UNITED KINGDOM . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 15 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT